Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-10 in the reply filed on 19 October 2020 is acknowledged.  The traversal is on the ground(s) that there is no undue burden.  This is not found persuasive because different classification for the two claimed inventions is proof of serious burden in and of itself.  As stated in MPEP 808.02, a serious burden is present when there is A) Separate classification thereof: this shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briggs et al. (US Pat. #9,837,305) in view of Havemann et al. (US Pat. #5,461,003).
Regarding claim 1, Briggs teaches a semiconductor device, comprising:
A plurality of composite pillars disposed over a substrate, wherein the composite pillars include conductive pillars [fig. 11b, pillars 28 over substrate 20];
A supporting pillar between two adjacent of the plurality of composite pillars [fig. 11b, supporting pillar 36 between two pillars 28]; and
A sealing layer at least contacts a top portion of the supporting pillar and a top of the composite pillar, and air spacers are formed between the sealing layer, the supporting pillar and the remaining portions of the conductive pillars [fig. 11b, sealing layer 64 creating air spacers 12 between pillars and the supporting pillar].
Briggs fails to teach the composite pillars have a dielectric cap on top. However, Havemann teaches forming air gaps between conductive pillars which also have a dielectric cap thereon [fig. 4b, pillars 16, dielectric cap 26, air gap 22].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Havemann into the method of Briggs by forming a composite pillar with a dielectric cap over the conductive pillar.  The ordinary artisan would have been motivated to modify Briggs in the manner set forth above for at least the purpose of utilizing a structure that prevents interlead leakage [column 6, line30-35].

Regarding claim 3, Briggs in view of Havemann discloses the semiconductor device of claim 1, wherein a width of the conductive pillar is smaller than a width of the dielectric cap [Havemann, fig. 4b, pillars 16 are within the cap 26 making their width smaller].
Regarding claim 4, Briggs in view of Havemann fail to teach the intervening portion has a bottom end lower than a bottom end of the dielectric cap.  However, one of ordinary skill in the art would have been led to the recited thickness through routine experimentation and optimization to achieve a desired device performance with respect to air gap effectiveness and pillar connectivity.   Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Regarding claim 5, Briggs in view of Havemann teaches the semiconductor device of claim 1, wherein the sealing layer has an intervening portion contacting the top portion of the supporting pillar and the top portion of the dielectric cap, and the intervening portion has a bottom end higher than a bottom end of the dielectric cap [Havemann, fig. 4b, intervening portion of sealing layer 20 goes below the top of the dielectric cap but not below the bottom].
Regarding claim 9, Briggs in view of Havemann discloses the semiconductor device of claim 1, wherein a top end of the supporting pillar is higher than a bottom end of the dielectric cap [Briggs. 11b shows the supporting pillar and the composite pillar are the same height, the pillar of Havemann would include a dielectric cap and the height of the support pillar would then be higher than the bottom of the dielectric cap].
Regarding claim 10, Briggs in view of Havemann discloses the semiconductor device of claim 1, wherein a top end of the supporting pillar is higher than a top end of the conductive pillar[Briggs. 11b shows the supporting pillar and the composite pillar are the same height, the pillar of Havemann would include a dielectric cap and the height of the support pillar would then be higher than the top of the conductive portion].
Allowable Subject Matter
s 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794.  The examiner can normally be reached on M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816